

TERMINATION OF AGREEMENT


THIS TERMINATION AGREEMENT (the “Agreement”) is entered into effective as of
March 15, 2006 by and between Inform Worldwide Holdings, Inc.. a Florida
corporation (the “Company”) and Investor Relations Services, Inc, (“IRS”).


R E C I T A L S
 
A. The Company and IRS previously entered into that certain Consulting Agreement
dated as of September 13, 2005 (the “Consulting Agreement”) pursuant to which
IRS was to provide various investor and public relations services to the Company
in exchange for forty million (40,000,000) shares of the Company's restricted
common stock.
 
B. IRS has not provided the Company any services and the Company has not
delivered said shares to IRS.
 
C. The parties wish to terminate the Consulting Agreement and Section 3 provides
for the termination of the Consulting Agreement upon written consent of the
parties thereto.


A G R E E M E N T
 
It is agreed as follows:
 
1. Termination of Consulting Agreement. In accordance with Section 3 of the
Consulting Agreement, the parties hereto consent and agree that the Consulting
Agreement is hereby terminated and the terms and conditions described therein
shall be abandoned without further action of the parties.
 
2. Counterparts. This Agreement may be executed in two or more counterparts, any
one of which need not contain the signatures of more than one party, but all
such counterparts when taken together will constitute one and the same
agreement.
 
3. Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to the subject matter thereof, and
supersedes all prior and contemporaneous agreements and understandings.
 
4. Law Governing. This Agreement shall be construed and interpreted in
accordance with and governed and enforced in all respects by the laws of the
State of Nevada.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties to this Agreement has executed or caused
this Agreement to be executed as of the date first above written.
 
“COMPANY”
 
INFORM WORLDWIDE HOLDINGS, INC.








By: /s/ Ashvin Mascarenhas
Ashvin Mascarenhas




“IRS”


INVESTOR RELATIONS SERVICES, INC.






By: /s/ Richard J. Fixaris
Richard J. Fixaris